FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

TAK SUN TAN,                          
               Petitioner-Appellee,
                                          No. 04-55775
                v.
DAVID L. RUNNELS, Warden; BILL             D.C. No.
                                          CV-01-04281-
LOCKYER, Attorney General State              MMM
of California,
           Respondents-Appellants.
                                      

INDRA LIM,                            
               Petitioner-Appellee,
                                          No. 04-55792
                v.
DAVID L. RUNNELS, Warden; BILL             D.C. No.
                                          CV-01-04177-
LOCKYER, Attorney General State              MMM
of California,
           Respondents-Appellants.
                                      

JASON FENG CHAN,                         No. 04-55815
              Petitioner-Appellee,          D.C. No.
               v.                        CV-02-04201-
CHERYL K. PLILER, Warden,                    MMM
            Respondent-Appellant.
                                          OPINION

       Appeal from the United States District Court
          for the Central District of California
      Margaret M. Morrow, District Judge, Presiding

                    Argued and Submitted
             April 4, 2005—Pasadena, California

                           7895
7896                  TAN v. RUNNELS
                    Filed July 7, 2005

 Before: Mary M. Schroeder, Chief Judge, Harry Pregerson,
           and Stephen S. Trott, Circuit Judges.

                 Opinion by Judge Trott
                        TAN v. RUNNELS                      7899


                          COUNSEL

Victoria B. Wilson, Deputy Attorney General, Los Angeles,
California, for the respondents-appellants.

Janyce Keiko Imata Blair, El Segundo, California, for the
petitioners-appellees.

David H. Goodwin, Los Angeles, California, for the
petitioners-appellees.


                          OPINION

TROTT, Circuit Judge:

   Wardens Runnels and Pliler appeal the district court’s deci-
sion to grant Jason Feng Chan’s, Tak Sun Tan’s, and Indra
Lim’s (“petitioners”) petitions for habeas corpus pursuant to
28 U.S.C. § 2254. In ruling in favor of the petitioners, the dis-
trict court — purporting to apply the standard of review
required by the Anti-Terrorism and Effective Death Penalty
Act (AEDPA) — found fault with the California Court of
Appeal’s decision to affirm the petitioners’ convictions and
conclusion that the prosecutor did not engage in prejudicial
misconduct in the petitioners’ joint trial by (1) arguing facts
not in evidence, (2) presenting as true a fact that was false,
and (3) appealing inappropriately to the jurors’ passions and
prejudices. Respectfully, we disagree with the district court
7900                    TAN v. RUNNELS
because we conclude without reservation that the state court’s
determination that there was no prosecutorial misconduct was
not an unreasonable application of clearly established federal
law, and was not based on an unreasonable determination of
the facts, and we reverse the court’s grant of the habeas peti-
tions.

                               I

                      BACKGROUND

                               A.

   Dr. Haing Ngor — a man well-known for the tragic experi-
ences he endured in Cambodia in the 1970s during the reign
of the Khmer Rouge and for the Academy Award he received
for portraying life under the Khmer Rouge in the movie The
Killing Fields — was robbed and murdered in late February
of 1996 while in his car in his Los Angeles carport. He was
shot once in the chest and once in the thigh, and the killers
stripped his body of his gold Rolex watch, and of the gold
chain and locket he habitually wore around his neck and to
which he was sentimentally attached. His car and its contents
were untouched.

   Chan, Tan, and Lim, all members of the Asian gang known
as the Oriental Lazy Boyz (“O.L.B.”), were charged with the
robbery and murder of Dr. Ngor. They were tried simulta-
neously to three separate juries, the juries being separated on
occasion for the presentation of evidence relevant to only one
of the petitioners. Because the petitioners allege that the pros-
ecutor committed prejudicial misconduct by (1) arguing “false
facts,” (2) arguing facts not in evidence, and (3) appealing to
the jurors’ passions and prejudices in his opening statements
and closing arguments, the prosecutor’s comments and the
relevant evidence supporting them are recounted here in
detail.
                       TAN v. RUNNELS                         7901
                              B.

   Petitioners were charged with first-degree murder and rob-
bery. At the trial’s commencement, the prosecutor separately
delivered substantively identical opening statements to each
of the three juries. In his opening statements, the prosecutor
introduced Dr. Ngor as an acclaimed actor who won an Acad-
emy Award for his performance in The Killing Fields. The
prosecutor described Dr. Ngor’s life in Cambodia in the
1970s, stating:

      Dr. Ngor lived most of his life in Cambodia. He
    was a medical doctor, as the judge said, actually an
    obstetrician/gynecologist. He met a girl in Cambodia
    who he planned to start a family with. But things
    don’t always work out as we plan.

       In the early 1970’s [sic] a civil war was raging in
    Cambodia, and in April of 1975 that country was
    taken over by a group called the Khmer Rouge. This
    began the true life killing fields in which over a mil-
    lion Cambodians died.

      The Khmer Rouge ordered everyone into the
    countryside to work at manual labor. And they were
    especially harsh on intellectuals, including doctors.
    In fact, doctors were often killed simply for their
    profession.

       Dr. Ngor and his wife, Houy, were forced to work
    in the fields planting rice. There was little food, and
    starvation was very common. Dr. Ngor was tortured
    on three separate occasions, one time having part of
    his finger cut off. It was a time of incredible hard-
    ship and brutality. But life moved on, and one day
    Dr. Ngor and his wife discovered they were going to
    have a baby. Life seemed better. Once again, things
    don’t always work out as we plan.
7902                   TAN v. RUNNELS
       Complications developed with Houy’s pregnancy.
    She went into labor, but she couldn’t deliver their
    child. She needed a doctor, and Dr. Ngor was beside
    himself. He knew how to help his wife, but if he
    helped her the soldiers would know he was a doctor
    and they would kill him and his wife and their child.
    Dr. Ngor also lacked the instruments that were nec-
    essary to perform the surgery. So while his wife
    clung to life, Dr. Ngor rushed around trying to get
    help and instruments from the untrained doctors, but
    they were useless; and Dr. Ngor could do nothing to
    save his wife. While Dr. Ngor watched helplessly,
    his wife and their unborn child died.

Immediately after these comments, the prosecutor explained
the relevance of Dr. Ngor’s life in Cambodia to his murder.
The prosecutor continued:

       Now, you may be saying to yourselves, that’s
    incredibly sad, that’s incredibly tragic, but what does
    that have to do with this murder case? I’ll tell you
    what it has to do with this murder case, ladies and
    gentlemen, because the tragedy didn’t end there.

       After his wife died, Dr. Ngor managed to save the
    only picture he had of his wife, a photograph from
    her identification card, and he had that photograph
    made into a locket once he escaped from the killing
    fields of Cambodia. He attached that locket to a 24-
    carat gold chain which he wore around his neck,
    always wore around his neck. His wife’s photo was
    always with him. And ultimately, ladies and gentle-
    men, this photograph, this picture that meant more
    to Dr. Ngor than anything in life, is why he died,
    because Dr. Haing Ngor died, Dr. Haing Ngor was
    murdered, when he refused to surrender his wife’s
    picture to these three gangbangers.
                        TAN v. RUNNELS                          7903
(emphasis added). The prosecutor explained his theory of the
struggle over the locket in detail to each jury:

       What happens is: As Dr. Ngor returns from [his
    friend’s] house, he comes off Alpine and he turns
    north into the alley. . . . Dr. Ngor drives north, up the
    alley, almost to the top, where he turns right and
    parks his car in the carport of his apartment building.
    He shuts off his engine, opens his car door, ready to
    get out and walk to his apartment; but he never
    makes it, because what Dr. Ngor didn’t know is that
    as he drove up the alley towards his home he passed
    the three [petitioners] . . . .

      These three [petitioners] . . . had just finished
    smoking the last of their cocaine in the alley. They
    want more, but they need money. And at that precise
    moment Dr. Ngor drives right past them.

       The [petitioners] see Dr. Ngor pull into the carport
    and they follow him. And as Dr. Ngor turns off his
    engine, the three [petitioners] approach him. They
    are planning to rob him to get money for more
    cocaine. And [petitioner] Chan has a gun, a 9-
    millimeter semiautomatic handgun, and he is ready
    to use it.

       The [petitioners] first demand Dr. Ngor’s watch.
    He gives it to them, no problem. But then the [peti-
    tioners] see Dr. Ngor’s gold chain, the chain with the
    locket and the picture of his wife, the picture that
    meant so much to Dr. Ngor. The [petitioners]
    demand the chain. It is a thick gold chain and the
    gold will bring them plenty of money to buy more
    cocaine. But Dr. Ngor refuses to give it to them, not
    this time, not again, and not to these three gang-
    bangers. After all he’s been through, Dr. Ngor is not
7904                    TAN v. RUNNELS
    going to give these three gangsters the only thing he
    has left of his wife. He refuses.

       So [Chan], . . . high on cocaine, shoots him. He
    aims his gun at Dr. Ngor and he pulls the trigger.
    The gun fires. The first bullet passes through Dr.
    Ngor’s right leg. It misses the bone; it comes out the
    other side of his leg. It’s a non-fatal bullet wound.
    But the second bullet is much more lethal. [Peti-
    tioner] Chan fires his second bullet directly into the
    side of Dr. Ngor’s chest . . . .

      Dr. Haing Ngor is dying. As Dr. Ngor gasps for
    breath, the [petitioners] snatch the chain from his
    neck. They then flee on foot, running down the alley,
    away from the murder scene . . . .

    ....

       Ladies and gentleman, Dr. Haing Ngor, who sur-
    vived so much hardship, who survived torture, who
    survived the death of his wife and their unborn child,
    who survived the killing fields of Cambodia, the
    slaughter of a million of his fellow countrymen, dies
    on the cold pavement of a carport in Chinatown,
    gunned down by this [petitioner] and his two fellow
    gangbangers for a few lousy rocks of cocaine.

(emphasis added). After discussing the evidence he would
introduce during the trial, the prosecutor finished his argu-
ment by stating:

    And at the conclusion of all of the evidence it will
    be clear that this [petitioner], along with his two fel-
    low gangbangers, robbed Dr. Haing Ngor and, when
    he refused to give up the picture of his wife, they
    shot him, they murdered him and they took it any-
    way.
                       TAN v. RUNNELS                     7905
       That’s what happened that night, ladies and gen-
    tlemen. That’s why Dr. Haing Ngor is dead, and this
    is who killed him.

                              C.

   For the purpose of supporting the prosecutor’s theory of the
central role of Dr. Ngor’s 24-carat gold chain and heart-
shaped locket in his untimely death during the commission of
a robbery, the prosecutor called Sophia Ngor as his first wit-
ness. Sophia Ngor was Dr. Ngor’s niece. She testified that
after her parents were murdered, she had been raised in Cam-
bodia during the war by Dr. Ngor and his wife, Houy. She tes-
tified that Dr. Ngor was “like a father to me.” With regard to
Houy, Sophia explained to the jury the tragic circumstances
of Houy’s death, an event and circumstances that explain in
turn Dr. Ngor’s special and unusually strong emotional
attachment to his chain and locket containing a photograph of
his deceased wife which was missing from around his neck
after his death. We quote from her testimony:

    Q. (By Mr. Hum, the prosecutor) Was your uncle
    a doctor?

    A.   Yes.

    Q.   What kind of doctor was he? Do you know?

    A.   He is a G.Y.N., gynecologist.

    Q. Now, while you were living in Cambodia with
    your uncle and Houy, did something happen to
    Houy?

    A.   Yes.

    Q.   What happened to her?
7906                   TAN v. RUNNELS
    A. She was pregnant then and my uncle, he is a
    gynecologist, he tried to deliver the baby by himself;
    but, you know, during that time there is no medical
    equipment. And if they find out that he is a doctor,
    they will kill the whole family, you know, including
    his wife and everyone related. So he didn’t [sic] suc-
    cessful and she died.

    Q. Now, after your uncle’s wife died, did your
    uncle have a picture of her?

    A. He only had one picture, kind of I.D. card pic-
    ture. Before the war she was a teacher and she got
    this I.D. picture. You know, only one picture.

    Q. Now, after your uncle’s wife died, at some
    point later on did you and your uncle manage to
    escape from Cambodia?

    A.   Yes.

    Q.   And where did you go?

    A. We went to Thailand, border from Cambodia to
    Thailand.

    Q. And did your uncle do something with your
    aunt’s picture once he got to Thailand?

    A. When he first got there, we stay in a camp. The
    camp had no shelter or anything. And about, I think,
    a week later we went to Bangkok, another refugee
    camp that they have shelter. As soon as he got there,
    he got a job, helping out the other refugees, like
    medical assistant and other things.

    The Court:   What did he do with the photograph?
                  TAN v. RUNNELS                       7907
The Witness: Photograph, he went out of the camp
to take to have a negative so he could have a print;
you know, get a negative so he could do more things
with it.

Q. By Mr. Hum: And after your uncle got the neg-
ative, did he have something done with one of the
pictures?

A.   Yes. He make it to the pendant, the locket.

Q. And do you remember when this was or what
year this was that your uncle had the picture made
into a locket?

A.   This, about 1979.

Q.   And this was in Thailand?

A.   Yes.

Q.   Now, what did your uncle do with the locket?

A. He wear with — you know, he wear every day
in the camp.

Q.   How did he have the locket attached?

A.   To the gold chain (pointing).

Q.   And you were gesturing around your neck.

A. Long, like this (pointing), and the pendant here,
like a heart-shaped pendant.

Mr. Hum: Indicating around the neck area, your
honor, like a necklace?
7908                   TAN v. RUNNELS
    The Court:    Yes, sir.

    ....

    Q. By Mr. Hum: Can you tell us about this neck-
    lace?

    A. It’s make up [sic] from 24-carat gold, and the
    pendant also make up [sic] from gold, and the pic-
    ture is inside. He have it added, the color, inside the
    picture. You know, he added the color. It was black-
    and-white picture, so he have it touched up with the
    color so he can make a pendant, look nicer.

    Q. Now, the necklace itself, the 24-carat gold, can
    you describe that for us, what it looked like, about
    how heavy it was, if you remember?

    A. It, you known, a regular chain, but different
    kind of design. It kind of round regular chain. In 24-
    carat gold, it weighs probably around maybe — it go
    by the Chinese weight. It probably worth about
    [$]2,000 to $3,000.

    Q. Now, this chain with the pendant, when you and
    your uncle were in the camps, did your uncle wear
    that pendant?

    A.   Yes.

    Q.   How often did he wear it?

    A.   He wear it every day.

    Q. Did your uncle ever take that chain and pendant
    off in the camps?

    A. Not in the camp because we didn’t have a pri-
    vate home. We have like — they have like a bench,
                   TAN v. RUNNELS                         7909
you know, everyone would sleep in there. You take
it out, you never find it again. So you just put it on.

Q. Now, at some point from the camp did you
come to the United States?

A.   Yes.

....

Q. And what year did you come to the United
States?

A.   1980. April 1st, 1980.

Q.   Do you remember how old you were?

A.   I was — I think I was ten or 11. Yeah.

Q. And when did your uncle come to the United
States?

A.   1981. Late ‘81.

....

Q. And once your uncle came to the United States,
did he still have the necklace and the pendant?

A.   Yes.

Q. Okay. How often would you see your uncle
when you came to the United States?

A.   Every day.

Q. And tell us about the necklace and the pendant;
how often did he wear it?
7910                  TAN v. RUNNELS
    A. He wear it daytime. At nighttime he would take
    it out and put on his desk. He have a study desk. He
    would take out his watch, you know, and the neck-
    lace, put on his desk. And every morning he go to
    shower and he get out and he put his watch on and
    his necklace.

    Q.   Was that every single day?

    A.   Every day.

    Q. Now, this watch that you talk about, can you
    tell us a little bit about that watch?

    A. It’s a Rolex watch. He got it in Singapore. I
    think 1991 to ‘92 he purchased that watch in Singa-
    pore.

    Q. Now, where were you when your uncle was
    killed?

    A.   I was in Cambodia.

    Q. Did you come back to the United States when
    you heard that your uncle was killed?

    A.   Yes.

    Q. When you came back to the United States, did
    you go to your uncle’s apartment?

    A.   Yes.

    Q. Did you search through your uncle’s entire
    apartment?

    A.   Yes.
                       TAN v. RUNNELS                     7911
    Q.   Did you ever find the watch?

    A.   No.

    Q.   Did you ever find the pendant?

    A.   No.

    Q.   Did you ever find the necklace?

    A.   No.

(emphasis added).

   Following Sophia’s testimony, the prosecutor called
Thommy Nou to the witness stand. The purpose of this testi-
mony related to the charge of robbery in connection with Dr.
Ngor’s missing watch. Nou testified that he and his long-time
friend Dr. Ngor spent Dr. Ngor’s last day together in Long
Beach, California, and that when Dr. Ngor departed in the
early evening, he was wearing his gold Rolex watch.

   As to the chain and locket, Samthoun Chittapalo testified
that he saw his friend Dr. Ngor wearing it the day before the
robbery murder.

                              D.

   The evidence that positively identified Tan, Lim, and Chan
as the killers came primarily from an array of (1) percipient
but fearful witnesses who lived in Dr. Ngor’s neighborhood,
and (2) O.L.B. gang members themselves. As noted by the
district court, “three witnesses and their families chose to
abandon Los Angeles . . . and move out of state because they
were afraid of retaliation for testifying.” The sufficiency of
this evidence to link the petitioners to the robbery and murder
of Dr. Ngor is not an issue in this case.
7912                   TAN v. RUNNELS
                              E.

   The direct evidence pertaining to the petitioners’ motives,
intent, and purpose in confronting Dr. Ngor established that
the petitioners were armed members of a dangerous outlaw
gang, the O.L.B., who routinely “snatched,” or robbed, valu-
able necklaces from unsuspecting victims. The petitioners
converted their loot from these robberies into cash, which
they used to support their drug habits. The petitioners’ term
for these robberies was “jacking,” which included snatching
purses and taking from their prey whatever other jewelry and
valuables they might have on their person. An example of this
telling evidence, as recounted by the California Court of
Appeal, is the testimony of Donna Ekanha:

      In February 1996, [the month of the murder,]
    Donna Ekanha had been Chan’s girlfriend, and she
    knew Lim and Tan. A few days or weeks before
    Ngor’s killing, defendants and Ekanha were driving
    around Chinatown. They stopped and Tan jumped
    out, followed by Chan and Lim. Tan ran up to a girl
    and grabbed her from behind so she couldn’t move,
    and then either Chan or Lim snatched her necklace.
    The defendants then went to a jewelry store in Chi-
    natown to trade the necklace for money. Within the
    month before Ngor’s killing, Ekanha had been in
    May’s garage with all three defendants, who were
    smoking cocaine. When Ekanha asked Chan were he
    got the money to buy cocaine, he said “they would
    snatch,” meaning “take a necklace from someone.”
    Ekanha had also heard Lim say to Chan and Tan,
    “Let’s go snatch.”

We note here that the evidence did not establish that the peti-
tioners routinely harmed or killed the victims of their
snatches. This factor supports the reasonable inference that
something unusual occurred during the robbery of Dr. Ngor,
namely, resistance which provoked a deadly response.
                       TAN v. RUNNELS                        7913
                              F.

   As part of the defense, counsel called the lead detective in
the case, Adalberto Luper, as a witness. It is clear from the
record that one of counsel’s purposes was to take issue with
the notion that the photograph in the locket was the “only pic-
ture” Dr. Ngor had of Houy. Chan’s attorney engaged Detec-
tive Luper in the following dialogue:

    Q. (By Mr. Klein) Detective Luper, it is your the-
    ory that Dr. Ngor was murdered when he refused to
    surrender the picture of his wife?

    A.   Yes, it is.

    Q. And it’s your theory that that’s the only picture
    he had of his wife?

    A. The only picture that he had on his person. As
    to additional photographs of his deceased wife, I am
    not aware of any others.

    Q. You sat here — I know you have been here
    through the entire trial, and you have sat through the
    opening statements, all three, correct?

    A.   That’s correct. Yes, sir.

    Q. And Mr. Hum, I guess, is articulating the theory
    that you have in this case?

    A. I am certain that Mr. Hum and I share a similar
    theory regarding the case.

    Q. And it is your position that Dr. Ngor was killed,
    I gather, because he wasn’t going to give — and I
    am quoting here — “these three gangsters the only
    thing he had left of his wife”?
7914                   TAN v. RUNNELS
    You remember that phrase, don’t you?

    A.   Yes, sir.

    Q. And by “only thing left of his wife,” I gather
    you are speaking of that photograph?

    A.   And the locket, yes, sir.

It turns out, however, that Detective Luper was aware of the
photograph of Houy hanging on the wall in Dr. Ngor’s apart-
ment:

    Q. And when I was asking you those questions, you
    knew all the time that that photograph of his wife,
    identical to the locket, was sitting right up there; is
    that what you are saying?

    A. At the time of the search, Mr. Klein, I didn’t
    know who that lady was.

    Q. At the time I just got through asking you those
    questions, just a few minutes ago, you knew the pho-
    tograph was there?

    A.   Did I know?

    Q.   Yes.

    A. Certainly. But it is the same photograph that’s
    in the book.

    Q.   Indeed.

    And you knew it all along?

    A.   I knew it when you asked me, yes.
                         TAN v. RUNNELS                     7915
    Q.   You just found out right now, didn’t you?

    A.   What, that this photograph was on —

    Q.   That’s right.

    A. No, Mr. Klein. I have been in charge of this
    investigation since February of 1996, and I am aware
    of all the photographs that were taken; and certainly
    I am aware of this photograph.

    Q. And you knew that it was hanging on his wall
    when I just got through asking you those questions
    about whether you had found another photograph?

    A.   Mr. Klein, again —

    Q.   Is that yes?

    A. — this is the same photograph that was in the
    book. If you want to make it as another photograph,
    certainly there is another photograph. Here it is.

(emphasis added).

                              G.

   The prosecutor separately presented his theory of a homi-
cide committed during a robbery to each jury for the second
time in closing arguments. There, the prosecutor reminded the
juries that “[t]his case is about the robbery and murder of Dr.
Haing Ngor. This case is about the tragic death of a man who
suffered unimaginable pain, unimaginable hardship, who
escaped to our country seeking safety and a better way of life,
who achieved success but never forgot those he left behind.”
After discussing the primary witnesses’ testimony, the prose-
cutor continued:
7916                    TAN v. RUNNELS
       This case is about what [the petitioners] did to that
    man. This case is about the fact that this crackhead
    O.L.B. gangbanger and his two homeboys robbed
    and murdered a wonderful human being when he
    refused to surrender his most treasured possession,
    his locket with the picture of his wife, part of his
    past that he could never leave behind. It’s the one
    thing, ladies and gentlemen, that he would never
    give up; it’s the one thing he was willing to die for,
    and he did.

(emphasis added).

   Although each petitioner was represented by different
counsel who gave separate closing arguments to the respec-
tive juries, each defense counsel delivered essentially the
same argument. Specifically, they argued that the prosecutor
was “just guessing” about what happened when Dr. Ngor was
shot because there were no eyewitnesses other than the actual
perpetrator, and that the prosecutor focused on Dr. Ngor’s
locket to appeal only to “sentiment, conjecture, sympathy,
passion, prejudice, public opinion and public feeling.” The
defense emphasized also that the picture in Dr. Ngor’s locket
was not, in fact, the only copy of Dr. Ngor’s late wife’s pic-
ture. Finally, the defense focused on the import of its wit-
nesses and their testimony about a car in the alley. According
to the defense, that testimony established that there was a
“getaway car driving away with other people unconnected
with [the petitioners].” The defense argued that the evidence
connecting their clients to the crimes was insufficient to sup-
port a conviction.

  In rebuttal, the prosecutor summed up by stating:

       Ladies and gentleman, this [petitioner] took the
    life of Dr. Haing Ngor. He was a doctor, he was an
    actor, he was an incredible man. These [petitioners]
    tried to rob him of the most precious thing he had,
                        TAN v. RUNNELS                       7917
    his gold locket, the one thing that meant everything
    to him. That’s what they tried to take. And when he
    wouldn’t give it to them, ladies and gentlemen, these
    three [petitioners] killed him for it because to them
    it meant a few rocks of cocaine, and that’s all that
    mattered.

       Ladies and gentlemen, Dr Haing Ngor survived
    the killing fields of Cambodia where over a million
    people died just to be murdered in the killing streets
    of Los Angeles. He was murdered by [these petition-
    ers], and he was murdered for a few lousy rocks of
    cocaine.

(emphasis added). The prosecutor ended with a call to justice.
He stated:

      Dr. Ngor never got justice for what was done to
    him in Cambodia, but justice is in our hands now,
    and let’s make sure that he gets justice for what was
    done to him in Los Angeles.

      Ladies and gentlemen, find [these petitioners]
    guilty because that’s justice.

                              H.

   The petitioners appealed the verdicts to the California
Court of Appeal on several grounds — only one of which is
relevant here: prosecutorial misconduct. In particular, the
petitioners alleged that the prosecutor committed misconduct
in his opening statements and closing arguments by (1)
appealing to the jurors’ passions and sympathy by describing
Dr. Ngor’s life in Cambodia, (2) arguing the “fictionalized”
story of the struggle over the locket, and (3) “falsely” stating
that the locket contained the only picture of Dr. Ngor’s wife.
The Court of Appeal concluded that each of these claims was
meritless because (1) the telling of Dr. Ngor’s life story “was
7918                    TAN v. RUNNELS
relevant to People’s theory of the case — that Ngor’s extraor-
dinary personal history would have made him resist [petition-
ers’] attempt to steal his gold necklace [and] [t]here [is] no
prosecutorial misconduct in arguing this theory”; and (2)
“[e]ven if the evidence at trial demonstrated there were other
pictures of Ngor’s wife,” the prosecutor’s theory focused on
the loss of the locket itself and “it continued to be a reason-
able inference from the evidence that the locket itself held
great sentimental value for Ngor.” For these and other reasons
unconnected to this appeal, the Court of Appeal affirmed the
petitioners’ convictions.

                               I.

   The petitioners filed separate habeas petitions with the
United States District Court for the Central District of Califor-
nia, but the petitions were ultimately assigned to the same dis-
trict judge. On recommendation from a magistrate judge, that
judge granted the petitions after concluding that (1) the prose-
cutor committed misconduct by arguing facts not in evidence
and appealing to the jurors’ passions, prejudices, and sympa-
thy; and (2) the state court’s decision concerning the prosecu-
torial misconduct allegations was contrary to and an
unreasonable application of clearly established federal law.
The petitions were consolidated for purposes of this appeal.

                               II

                        DISCUSSION

                               A.

                 STANDARD OF REVIEW

  We review a district court’s decision to grant habeas relief
de novo. Greene v. Lambert, 288 F.3d 1081, 1089 (9th Cir.
2002). Because the petitioners’ habeas corpus petitions are
governed by AEDPA, and because the state appellate court
                        TAN v. RUNNELS                      7919
considered the petitioners’ claim of prosecutorial misconduct
on the merits, we may grant habeas relief only if the state
court’s decision is (1) “contrary to” or an “unreasonable
application of[ ] clearly established Federal Law, as deter-
mined by the Supreme Court of the United States,” or (2)
based on an “unreasonable determination of the facts in light
of the evidence presented in the State court proceeding.” 28
U.S.C. § 2254(d)(1), (2). This is a “ ‘highly deferential stan-
dard for evaluating state-court rulings’ which demands that
state-court decisions be given the benefit of the doubt.”
Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam)
(quoting Lindh v. Murphy, 521 U.S. 320, 333 n.7 (1997)).

   The Supreme Court instructed in Williams v. Taylor that a
state court decision is “contrary to” clearly established federal
law “if the state court applies a rule that contradicts the gov-
erning law set forth in our cases” or “confronts a set of facts
that are materially indistinguishable from a decision of this
Court and nevertheless arrives at a result different from our
precedent.” 529 U.S. 362, 405-06 (2000). The Court
instructed that a state court decision is an “unreasonable
application” of clearly established federal law “if the state
court identifies the correct governing legal principle from this
Court’s decisions but unreasonably applies that principle to
the facts of the prisoner’s case.” Id. at 413. Moreover, the
Court explained that “an unreasonable application of federal
law is different from an incorrect application of federal law.”
Id. at 410. In other words, the “unreasonable application”
inquiry is not subjective, id., because it does not allow the
reviewing court “to ultimately substitute[ ] its own judgment
for that of the state court.” Woodford, 537 U.S. at 25. Instead,
a state court decision is an unreasonable application only if
that application is “objectively unreasonable.” Williams, 529
U.S. at 409.
7920                    TAN v. RUNNELS
                               B.

                         ANALYSIS

   [1] With the deferential AEDPA standard in mind, we turn
now to the merits of the petitioners’ arguments. In evaluating
the petitioners’ allegations of prosecutorial misconduct on a
writ of habeas corpus, Darden v. Wainwright instructs us that
“it ‘is not enough that the prosecutors’ remarks were undesir-
able or even universally condemned[,]’ [t]he relevant question
is whether the prosecutors’ comments ‘so infected the trial
with unfairness as to make the resulting conviction a denial of
due process.’ ” 477 U.S. 168, 181 (1986) (citations omitted).
In other words, under Darden, the first issue is whether the
prosecutor’s remarks were improper and, if so, whether they
infected the trial with unfairness.

1.   The Photograph in the Locket

   In order to evaluate the petitioners’ claims that the prosecu-
tor indulged in an improper appeal to the jurors’ passions and
sympathy that rendered their trial unfair, we must deal first
with their claim that the prosecutor knowingly presented the
juries with false evidence, i.e., that the locket contained the
“only picture” of Dr. Ngor’s wife. Petitioners now assert that
because the photograph of Houy in the locket was merely a
copy of the original, the prosecutor’s characterization of it as
the “only picture” was not only untrue, but a “deliberate
deception.” We note that the petitioners tendered this argu-
ment on appeal, but they did not present it as a legal question
of any kind in the trial court. At the time of the trial, counsel
made no objection that this evidence or assertion was false or
misleading, and they did not charge the prosecutor in this
regard with any form of misconduct. The record shows that
counsel knew that other copies of the photograph existed, as
revealed by Detective Luper’s testimony for the defense. The
record shows also — without ambiguity — that, armed with
this knowledge, counsel chose not to object on this ground to
                        TAN v. RUNNELS                      7921
the prosecutor’s opening statement, or to attempt to block
Sophia’s testimony as false or misleading. Instead, counsel
chose as a trial tactic to attempt to attack this testimony and
assertion on the evidentiary field of battle. How? By showing
through Detective Luper that Dr. Ngor had another print of
the photograph in his residence.

   [2] After reviewing the record, it is apparent that the prose-
cutor’s assertion that the locket contained the “only” picture
of Dr. Ngor’s wife was neither false nor part of deliberate
deception. In fact, the record and Sophia’s testimony — as
quoted earlier — supports the statement that the picture was
the only image of Dr. Ngor’s late wife, i.e., the picture on his
wife’s teacher identification card, although other prints or
copies of the image did exist. Sophia herself described the
photograph in the locket as the “only picture” surviving
Houy’s death. Sophia explained that Dr. Ngor had a negative
made of that picture after Sophia and Dr. Ngor left Cambodia
so that he “could do more things with it.” He took one of the
copies of the only picture he had, touched it up with color,
and made it into the locket. Because it is dispositive of this
claim, we repeat Sophia’s testimony on this point: “He only
had one picture, kind of I.D. card picture . . . . You know,
only one picture . . . . [H]e went out of the camp to take to
have a negative so he could have a print; you know, get a
negative so he could do more things with it.” In response to
these answers, the prosecutor asked, “And after your uncle
got the negative, did he have something done with one of the
pictures?” Answer: “Yes, he make [sic] it to the pendant, the
locket.”

   [3] The petitioners would have us overlook this portion of
the record and narrowly construe the prosecutor’s assertion in
his opening statement as a deliberate falsehood. We decline
this unsupported request. Rather, we understand that when the
prosecutor referred to the “only” picture Dr. Ngor had of his
wife, he meant — as did Sophia — that Dr. Ngor had only
one image, not one copy, of the picture.
7922                    TAN v. RUNNELS
   In context, we regard this “issue” as a failed attempt on
appeal and in this petition to make something out of nothing.
It boils down to a tempest over the meaning of “photograph,”
and whether the existence of more than one print of that pho-
tograph makes it false to say, as did Sophia, that one of the
prints was the “only photograph” or “only picture.” It is clear
that Dr. Ngor had only one image of his wife. In any event,
as we will explain, the trial court took great pains to educate
the jurors that whatever the lawyers say is not evidence.

   When examined in the light of this compelled reading of
the record, it is apparent that the Court of Appeal’s handling
of this issue both factually and legally was not only not unrea-
sonable, but demonstrably correct. The court said,

         (b) Arguing facts not in evidence.

       Related to the passion and prejudice argument,
    defendants argue that the very basis for the prosecu-
    tor’s appeal to passion was false because the locket
    did not in fact contain the only picture Ngor had of
    his wife. But on our reading of the record, the prose-
    cutor ended the trial by emphasizing the loss of the
    locket itself, rather than the loss of a unique picture
    inside the locket. Thus, during closing argument, the
    prosecutor asserted that Ngor “refused to surrender
    his most treasured possession, his locket with the
    picture of his wife,” “wouldn’t give up the most pre-
    cious thing he owned, the locket with the picture of
    his wife,” “would not give up the one thing that was
    most precious to him, the one thing that meant more
    to him than anything else in his life, and that was his
    locket with the picture of his wife,” and asked jurors
    to remember “how important that locket was to
    [Ngor] and how he never took it off.” Even if the
    evidence at trial demonstrated there were other pic-
    tures of Ngor’s wife, it continued to be a reasonable
                        TAN v. RUNNELS                         7923
     inference from the evidence that the locket itself held
     great sentimental value for Ngor.

(emphasis added). We do not perceive any fault in this analy-
sis.

   [4] Accordingly, because we discern no assertion or presen-
tation of false facts, or any deception by the prosecutor, we
conclude that this aspect of the petitioners’ case has no merit.

2.   The Prosecutor’s Theory of the Struggle and
     References to Dr. Ngor’s Life Story

   As described by the California Court of Appeals, the peti-
tioners ask us to grant them a new trial on the ground that

     the prosecutor made an overt appeal to the jurors’
     passions by arguing that this was a case in which a
     wonderful human being, a man who had survived
     one of the worst atrocities of the twentieth century
     and gone on to become a benefactor to his people,
     was senselessly murdered by crack-smoking gang
     members who were only interested in getting money
     for their next drug purchase. The prosecutor told
     jurors that Ngor had been tortured by the Khmer
     Rouge in Cambodia in the 1970’s, which included
     having his finger cut off. Ngor had been unable to
     help his wife during a complicated pregnancy and, as
     a result, he lost both his wife and his unborn child.
     After Ngor escaped from Cambodia, he had a special
     locket made for the only photograph he had of his
     deceased wife. The prosecutor suggested that when
     the [petitioners] confronted him with a gun, Ngor
     willingly gave up his watch but refused to hand over
     his special necklace and locket, and was shot to
     death.
7924                     TAN v. RUNNELS
  The Court of Appeal’s resolution of this issue, which we
review to determine whether it amounts to an unreasonable
application of clearly established federal law, was as follows:

       It is generally true that an appeal to the jury to
    view the crime through the eyes of the victim is mis-
    conduct at the guilt phase of trial because an appeal
    for sympathy for the victim is out of place during an
    objective determination of guilt. (People v. Arias
    (1996) 13 Cal.4th 92, 160.) But while the prosecu-
    tor’s rhetoric may have gotten a little overheated, it
    cannot be denied that the telling of Ngor’s story was
    relevant to the People’s theory of the case — that
    Ngor’s extraordinary personal history would have
    made him resist [petitioners’] attempt to steal his
    gold necklace. There was no prosecutorial miscon-
    duct in arguing this theory.

   Not only is this analysis far from unreasonable, it is correct,
i.e., the locket’s special and emotional place in Dr. Ngor’s life
story made his life story relevant to the prosecutor’s theory of
a robbery murder. As recognized by the district court, the
charges of robbery required the prosecutor to disprove that
Dr. Ngor was “simply shot and killed for no reason,” and to
prove instead — as articulated in the jury instructions — that
the “murder occurred during the commission or attempted
commission of a robbery.” In turn, a robbery is the taking of
“personal property from the possession of another, against the
will and from the person . . . , accomplished by means of force
or fear.” (emphasis added). Dr. Ngor’s locket was a treasured
possession so valued, according to Sophia, for its sentimental
value that he did not take it off in the camps of Cambodia for
fear that it would be stolen.

    Q. (by Mr. Hum, the prosecutor) Did your uncle
    ever take that chain and pendant off in the camps?

    A. (by Sophia) Not in the camp because we didn’t
    have a private home. We have like — they have a
                       TAN v. RUNNELS                       7925
    bench, you know, everyone would sleep in there.
    You take it out, you never find it again. So you just
    put it on.

  As the district court recognized,

       Here, competent evidence established that Peti-
    tioner and his co-defendants regularly used drugs,
    previously had robbed people of jewelry to buy
    drugs, had been in possession of a gun resembling
    the murder weapon, and had been in the alley at the
    time Dr. Ngor was killed. Thus, the prosecutor rea-
    sonably could infer that Petitioner and his co-
    defendants, after smoking cocaine in the alley,
    approached Dr. Ngor in his carport and then, in the
    course of robbing Dr. Ngor of his jewelry, murdered
    him. In addition, the prosecution presented evidence
    that, earlier on the night he was murdered, Dr. Ngor
    had been wearing his Rolex watch and the necklace
    and locket that contained a picture of his deceased
    wife (which held great sentimental value), but was
    found shot to death without the Rolex watch or the
    necklace and locket.

   [5] We note that the evidence does not indicate that killing
the victims of their robberies was part of the petitioners’
modus operandi. So, the natural question arises, why did they
kill Dr. Ngor? Was it political? Was it personal? Or was it a
robbery gone bad, and if so, why? As did the Court of Appeal,
we believe it undeniable that a reasonable inference from the
facts and circumstances of this case is that Dr. Ngor’s intense
emotional attachment to his locket, an attachment arising
from his compelling life story would cause him to resist turn-
ing it over to these thugs. Dr. Ngor’s locket was a physical
repository of part of his past which he would not easily relin-
quish. This reasonable inference directly supports the charge
that the homicide occurred during the commission of a rob-
bery, and not just for “no reason,” or from a different motive.
7926                        TAN v. RUNNELS
Thus, Dr. Ngor’s life story — to which no objection was
made during the trial — was certainly relevant and supported
by substantial evidence.

   [6] In any event, the California Court of Appeal’s rejection
of this claim of prosecutorial misconduct was certainly not
objectively unreasonable. According to Viereck v. United
States, 318 U.S. 236, 247 (1943), if the purpose and effect of
the prosecutor’s emotionally charged appeal was “wholly
irrelevant to any facts or issues in the case,” then it “could
only have been to arouse passion and prejudice.” Here,
because the statements and arguments in question were rele-
vant, they fall outside the prohibited arena.1

3.       The Prosecutor’s Statements and Arguments Did Not
         Infect the Trial with Unfairness

   [7] Although we conclude that the Court of Appeal’s con-
clusion about the prosecutor’s representations to the jury was
correct, and certainly not unreasonable, we have taken an in-
depth look at the record to examine these issues through Dar-
den’s prism that guards against “unfairness as to make the
resulting conviction a denial of due process.” 477 U.S. at 181.
Darden measured the fairness of the petitioner’s trial by con-
sidering, inter alia, (1) whether the prosecutor’s comments
manipulated or misstated the evidence; (2) whether the trial
court gave a curative instruction; and (3) the weight of the
evidence against the accused. 477 U.S. at 181-82.

   Here, (1) the prosecutor did not manipulate or misstate the
evidence; (2) the court gave multiple and timely protective
instructions to the juries on these issues; and (3) as weighed
     1
   We cannot fail to note here that section 352 of California’s Evidence
Code was available to the petitioners, a section that permits a court to
weigh any prejudicial aspect of proffered evidence against its probative
value in determining its admissibility. The defendants did not avail them-
selves of this protection.
                        TAN v. RUNNELS                        7927
and assessed by the Court of Appeals, the evidence against
the petitioners was “not close.”

   Moreover, we presume jurors follow the court’s instruc-
tions absent extraordinary situations. Francis v. Franklin, 471
U.S. 307, 324 n.9 (1985). Despite the petitioners’ contention
to the contrary, this is not an “extraordinary situation[ ]”
where we can lay aside the “crucial assumption underlying
our constitutional system of trial by jury that jurors carefully
follow instructions.” Id.

   [8] In this connection, we discern five factors that convince
us that no inappropriate damage occurred from the incidents
the petitioners bring to our attention, i.e., that the references
to Dr. Ngor’s life story were kept to the relevant purpose for
which the evidence was offered and admitted.

   [9] First, during the process of jury selection, the court
went to great lengths to innoculate the jurors against any inap-
propriate use of this evidence. The court used jury question-
naires for each of the three juries, advising each prospective
juror in an introduction of the importance of the fairness and
impartiality of jurors:

                  JURY QUESTIONNAIRE
                      DIRECTIONS

       The integrity of our legal system depend[s] upon
    the fairness and impartiality of jurors. This question-
    naire has been prepared to assist the Court and par-
    ties in determining whether or not you may have had
    personal experience or knowledge about the issues to
    be decided by the jury. Acquaintance with any of
    [the] parties, the lawyers or potential witnesses
    should also be disclosed.

   In the questions themselves, Dr. Ngor’s celebrity and noto-
riety was brought to the jurors’ attention — at the request of
7928                   TAN v. RUNNELS
the petitioners. After noting that Dr. Ngor was the victim in
the upcoming trial, the relevant questions asked were these:
(1) “[d]id you, any family member, or close friend personally
know Dr. Ngor?”; (2) “[d]id you know of Dr. Ngor?”; (3)
“[h]ave you read any books and/or magazine articles about
Dr. Ngor?”; (4) “[d]id you see the film “The Killing Fields”
or any other film starring Dr. Ngor?”; and (5) “[h]ave you
read, seen, or heard anything about this case?” If a prospec-
tive juror responded “yes” to any of these questions, the ques-
tionnaire provided ample space for the juror to explain his or
her answer.

   Although neither party has graced us with the actual voir
dire that followed the assessment of these prophylactic ques-
tionnaires, we find enough in the record to demonstrate that
Dr. Ngor’s story was ventilated during this process, the pur-
pose of which was to contribute to a fair trial. For example,
as the court told the selected jurors,

       We talked about the case and we told you the vic-
    tim in the case was Dr. Haing Ngor, that he received
    an academy award in the movie, “The Killing
    Fields.” And we all talked and asked questions if that
    would make any difference how you feel about the
    case. You all expressed your opinion, said it would
    not make any difference, and it shouldn’t make any
    difference who the victim is.

       Do we all agree to that?

       (The jurors answered in the affirmative.)

   [10] Second, prior to opening statements, the court pre-
instructed the jurors as to their responsibilities and duties,
instructions designed to keep the jurors within the bounds of
the evidence and away from any inappropriate behavior. In
particular, the jurors were instructed (and they affirmatively
answered that they understood) that their decision must be
                       TAN v. RUNNELS                        7929
based “on the facts and the law.” They were told that (1) they
would determine the facts “from the evidence received in the
trial and not from any other source”; and (2) they must apply
the law as the judge states it to them. The judge added:

       You must not be influenced by pity for a defendant
    or by prejudice against him or her. You must not be
    biased against the defendant because he or she has
    been arrested for this offense, charged with a crime
    or brought to trial. None of these circumstances is
    evidence of guilt and you must not infer or assume
    from any or all of them that he or she is more likely
    to be guilty than innocent.

    ....

       During the guilt phase of the trial you must not be
    influenced by mere sentiment, conjecture, sympathy,
    passion, prejudice, public opinion or public feeling.
    Both the people and the defendant have a right to
    expect you will conscientiously consider and weigh
    the evidence, apply the law and reach a just verdict
    regardless of the consequences.

      Statements made by the attorneys during the trial
    are not evidence.

(emphasis added).

   [11] Third, the court repeated these admonitions during the
trial. At one point following an opening statement by the
defense, the court said,

       I am going to tell you again: what the lawyers say
    in a trial is not evidence. These are opening state-
    ments. Everybody says things, and it is how they are
    going to present their case. And then at the end of
    the trial when they argue, unless there was a stipula-
7930                   TAN v. RUNNELS
    tion or evidence you have heard, they will argue the
    evidence. So you are the determiners of the — you
    are the people that determine whether or not the peo-
    ple have proved their case, and the facts come from
    this witness stand only.

Later, during the presentation of evidence, the court returned
to this important theme:

      Let me remind you again — that is why we do it
    — opening statements are not evidence. What the
    lawyers say is not evidence. Remember to keep that
    understanding. What the press say may not be evi-
    dence. The evidence is going to be witnesses under
    oath. That is why we are so cautious and so careful.

   [12] Fourth, at the end of the presentation of evidence and
closing arguments by counsel, once again the court empha-
sized the jurors’ duties to stay with the evidence and to
eschew making any decisions fueled by inappropriate senti-
ments:

      You must base your decision on the facts and the
    law.

       You have two duties to perform. First, you must
    determine what facts have been proved from the evi-
    dence received in the trial and not from any other
    source. A fact is something proved by the evidence
    or by stipulation. A stipulation is an agreement
    between the attorneys regarding the facts. Second,
    you must apply the law that I state to you to the
    facts, as you determine them, and in this way arrive
    at your verdict and any finding you are instructed to
    include in your verdict.

       You must accept and follow the law as I state it
    to you, regardless of whether you agree with the law.
                       TAN v. RUNNELS                         7931
    If anything concerning the law said by the attorneys
    in their arguments or at any other time during the
    trial conflicts with my instructions on the law, you
    must follow my instructions.

       You must not be influenced by pity for or preju-
    dice against a defendant. You must not be biased
    against a defendant because he has been arrested for
    this offense, charged with a crime or brought to trial.
    None of these circumstances is evidence of guilt, and
    you must not infer or assume from any or all of them
    that a defendant is more likely to be guilty than not
    guilty. You must not be influenced by mere senti-
    ment, conjecture, sympathy, passion, prejudice, pub-
    lic opinion or public feeling. Both the people and the
    defendant have a right to expect that you will consci-
    entiously consider and weigh the evidence, apply the
    law and reach a just verdict regardless of the conse-
    quences.

    ....

      Statements made by the attorneys during the trial
    are not evidence.

(emphasis added).

   [13] Fifth, as to the disputed inferences regarding Dr.
Ngor’s reaction to being abruptly confronted by the petition-
ers that might be reasonably drawn from the evidence and his
missing locket, the court gave specific instructions designed
to ensure that such inferences would be kept within allowable
limits and not represent the product of conjecture or specula-
tion:

       Evidence is either direct or circumstantial.
7932                   TAN v. RUNNELS
       Direct evidence is evidence that directly proves a
    fact. It is evidence which by itself, if found to be
    true, establishes that fact.

       Circumstantial evidence is evidence that, if found
    to be true, proves a fact from which an inference of
    the existence of another fact may be drawn.

      An inference is a deduction of fact that may logi-
    cally and reasonably be drawn from another fact or
    group of facts established by the evidence.

       It is not necessary that facts be proved by direct
    evidence. They may be proved also by circumstantial
    evidence or by a combination of direct evidence and
    circumstantial evidence. Both direct evidence and
    circumstantial evidence are acceptable as a means of
    proof. Neither is entitled to any greater weight than
    the other.

       However, a finding of guilt as to any crime may
    not be based on circumstantial evidence unless the
    proved circumstances are not only (1) consistent
    with the theory that the defendant is guilty of the
    crime, but (2) cannot be reconciled with any other
    rational conclusion.

       Further, each fact which is essential to complete a
    set of circumstances necessary to establish the defen-
    dant’s guilt must be proved beyond a reasonable
    doubt. In other words, before an inference essential
    to establish guilt may be found to have been proved
    beyond a reasonable doubt each fact or circum-
    stance upon which — I’m sorry — each fact or cir-
    cumstance on which the inference necessarily rests
    must be proved beyond a reasonable doubt.

       Also, if the circumstantial evidence as to any par-
    ticular count permits two reasonable interpretations,
                         TAN v. RUNNELS                         7933
    one of which points to the defendant’s guilt and the
    other to his innocence, you must adopt that interpre-
    tation that points to the defendant’s innocence and
    reject that interpretation that points to his guilt.

       If, on the other hand, one interpretation of this evi-
    dence appears to you to be reasonable and the other
    interpretation to be unreasonable, you must accept
    the reasonable interpretation and reject the unreason-
    able.

(emphasis added).

   To sum up, we are convinced that even if the prosecutor’s
statements were improper in the first place — which they
were not — the trial court’s numerous and thorough instruc-
tions eliminated any risk that the petitioners were denied due
process.

                        CONCLUSION

   [14] Because the state court’s determination that the prose-
cutor’s statements were proper was not an unreasonable appli-
cation of clearly established federal law and was not based on
an unreasonable determination of the facts, we reverse the dis-
trict court’s decision to grant the petitioners’ habeas petitions.

  REVERSED and REMANDED with instructions to enter
judgment in favor of the respondents.